Mr. President,
Your Excellencies, Heads of State and Government
Mr. Secretary-General
Distinguished Delegates,
Ladies and Gentlemen,
Mr. President,
I am honoured to address the 75th session of the United Nations General Assembly. I congratulate you, Your Excellency, following your appointment as President of this session. I also express my appreciation to your predecessor for his outstanding work and contribution to the success of the 74th session.
Mr. President,
As we commemorate the 75th Anniversary of the United Nations, it is only proper that we reflect on who we are, where we come from and where we are going. The United Nations has stood for the lofty ideal of building an international system of collaboration and common purpose. This system allows us to collectively call to account those who choose conflict over peace, it recognizes the dignity and equal worth of all people. It values each and every one of us and the input that we make towards that end.
Though we have been faced with multiple challenges, as a collective, we have pressed forward, slowly, steadily, to forge an agreed system of rules and norms that are better, stronger, transparent and more consistent than ever before. It has resulted in an international order that has overseen unparalleled advances in human liberty, the attainment of dignity amongst peoples, given rise to prosperity and a global economy that has sought to uplift more than a billion people from poverty.
Yet we come together in reflection here, knowing that our work is far from complete, acknowledging that the spirit of cooperation that has held us bound, is faced with its’ greatest challenge thus far. It is for this reason therefore that we welcome this year’s theme, “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”.
This year’s theme, rightly challenges us to critically self-examine. The 75th session of the United Nations General Assembly, must be a year when we come together to discuss our priorities as a human family, and how we can build a better future for all. It is a reminder to the United Nations to revisit and stick to the ideal that recognizes dignity, prioritizes the value of cooperation and the equal worth of all, leaving no one behind.
Mr. President,
Earlier this year, the United Nations held a commemoration of the signing of the Charter of the United Nations, presenting an opportunity for us all to reflect on the relevance of the Charter today, and recommit to those goals and principles laid down therein. The Kingdom of Eswatini welcomed the hosting of the event and joined others in sharing our thoughts related to that initial signing and the developments that have occurred between then and now.
Further, we cast our sights forward to imagine the potential challenges that could arise for us to deal with. What remained as an absolute fact for us, was that, whatever challenges had come before, whatever strife we are facing today and whatever incidents as may lay in wait for us, we deal with it best, when we deal with it together.
Mr. President,
There is a common acceptance that multilateralism and diplomacy underpin the advancement of the three pillars of the United Nations, namely, sustainable development, peace and security and human rights, which are interlinked and mutually reinforcing, while observing respective specific mandates and the Charter of the United Nations.
However, we still must recognize the inconsistencies in our collective behavior. Many of our countries continue to live in poverty amid great natural wealth. In many instances, national interests continue to impede resolution of crises. The challenge of migrant flows requires a collective approach.
If we continue to seek solutions in an individual manner, this will result in an impasse. This organization has become more necessary than ever to foster the kind of collective action to today’s global challenges.
Mr. President,
The Kingdom of Eswatini, like the rest of the world, has had to deal with the impact of the COVID-19 pandemic. For us, this came at a time when the Kingdom was faced with multiple battles against the scourges of HIV, Malaria and Tuberculosis, all of which had placed a huge strain on our resources. As a relatively small economy, we did not boast huge reserves with which to finance the fight against the new onslaught. We welcomed the recently held High-Level Event on Financing for Development in the Era of COVID-19 and Beyond.
Global challenges and crises have a tendency of either pulling us together or pushing us apart; true to form, the COVID-19 crisis has created an unprecedented bond between and among countries. The crisis has taught and reminded us that we belong together, irrespective of location, distance and time on this planet. This is the time in history where our reflection and focus must be candid and transformational to deeply explore the lessons we have learnt and therefore, rethink generational to shape the future we want. Therefore, this is the opportune time to ask big questions, make great decisions and commit and act in solidarity.
Mr. President,
The intensity of the crisis has demonstrated glaring socio-economic gaps within and between countries. It has better defined and exposed our uniqueness in financial and human resource endowment and our strength, capacity and ability to cope with challenges. The pandemic underscored that our individual strength is weak without collective but differential commitment and solidarity. It has reiterated and re-emphasized that we are living in a global village and therefore, we need each other. We can conclude that, without collective commitment to multilateralism, we will never accomplish the ideals of the “Decade of Action and Delivery” and pinnacle of the 2030 Agenda — to leave no one behind.
Our community of Nations must accept the reality that the crisis has forever changed our way of life; and we must resist the temptation of reverting back to what we knew as normal, but our duty is to prepare for a “new normal”. Opportunity beckons as the pandemic revealed that what we considered as normal has been shown to have lacked the ability to deliver on many socio-economic needs. Therefore, our focus should entail both response to the crisis but more so, shaping our future in the face of other possible crises.
The most successful preparedness and response plans must incorporate strategies that strengthen our nations beyond recovery. Relevant strategies will mark the birth of a new society that will present the future we want. There is no easy and isolated way to fix the present and prepare for the future, except through collective commitment to multilateralism. The United Nations is not only an international body, but it is a family of nations, therefore, it will always be at the center of and a catalyst to multilateralism and support the future we want, and in extension, the United Nations we need.
Mr. President,
At this juncture, let me commend the President of the General Assembly, Secretary General and staff of the United Nations, the international financial institutions, developing partners and everyone for the quick response and reaction to mitigate the impact of the pandemic in the midst of implementation of the 2030 Agenda and sustainable goals. Many countries have benefitted and this has not gone unnoticed. As the world committed in Rio de Janeiro in 2012, this is the opportune time to reiterate and recommit to sustainable development and promotion of an economically, socially and environmentally sustainable future for our planet and for present and future generations.
Making the United Nations work for us all, calls for collective commitment at individual, communal, national, regional and global levels. The pandemic has also demonstrated the weakness in the classification of our development levels, which have jeopardized many countries’ opportunities to access development finance and debt restructuring, among others. It has further revealed the need to revise and extend countries’ success and development beyond traditional measurements of Gross National Income, but fully consider their vulnerability, particularly in crises such as we are experiencing. Every country’s needs must be considered in isolation, but tackled in the multilateral context. This will help us collectively commit to bottom- up multilateralism and help us collectively progress to the future we want and the United Nations we need.
As a ‘United Nation’, we must dissuade any tensions between nations that have been created by the play out of the pandemic. Every public and private institution must be ready to promote international cooperation, get better prepared to deal with future global threats and commit to multilateralism. COVID-19 has generated a strong global viewpoint where all people dread to think backward and inward but to think forward and outward, with the hope to create the world we want. Achieving effective and all-benefiting multilateralism and building back better together calls for ensuring that no one is left behind. This will entail leveraging of existing innovative partnerships, coordinating responses, refraining from protectionist measures, strengthening inclusion, investing in technologies that will sustain economic and social sectors in the midst of crises, among others
Mr. President,
We welcome the mandated events that are scheduled to be held on the margins of the General Assembly this year, namely the twenty-fifth anniversary of the Fourth World Conference on Women, the high-level meeting to commemorate and promote the International Day for the Total Elimination of Nuclear Weapons and the Summit on Biodiversity. We trust that these events shall be a success.
Mr. President,
As intimated earlier, 2020 marks the twenty-fifth anniversary of the Fourth World Conference on Women and the adoption of the Beijing Declaration and Platform for Action. This is a significant year for the accelerated realization of gender equality and the empowerment of all women and girls. Nonetheless, it is lamentable that though the global community celebrates the twenty-fifth anniversary of the Fourth World Conference on Women, no country has achieved full gender equality. Poverty, violence against women and girls, the relentless pushback against women’s rights and gender equality remain prevalent across the world.
We believe that this anniversary is the appropriate occasion to give new momentum to action. We encourage Governments, Civil Society and other stakeholders to assess gains, identify gaps and challenges, and critically set priorities for this generation and future generations. With all the challenges the world is facing, it has never been more important to advance the elimination of all forms of discrimination and violence against women and girls, than it is now. We need renewed political will to deliver on the commitments made. Let us all recommit ourselves to our common goal of achieving gender equality and the empowerment of all women and girls and their enjoyment of human rights, everywhere.
In this regard, it pleases me to note that the Government of the Kingdom of Eswatini has adopted numerous pro-gender policies that promote gender equality. Female representation in positions of power and decision-making compare favorably within our region.
Mr. President,
As we evaluate the current status of our Organization, we must reflect on the ongoing process of reforms. This process, is, in itself, a tacit admission on our part that change needs to happen to ensure the continued relevance of the UN and its’ subsidiary bodies. The time that has elapsed since the discussions began, is a cause for concern. However, we believe that this year gives us the moral imperative to push for accelerated progress in those reforms.
We support ongoing discussions within the framework of the Ad Hoc Working on the revitalization of the work of the UN General Assembly (AHWG) that seeks to find mechanisms to enhance the role and efficiency of the General Assembly. We recognize the work that has gone into streamlining the work of the Economic and Social Council (ECOSOC), in particular how it relates to the functions of the General Assembly to enhance synergies and reduce overlaps between the two bodies.
The reform of the Security Council is a key aspect of the process and no transformation could be complete without its fundamental reform. To this end, the Kingdom of Eswatini wishes to reiterate Africa’s call for permanent membership to the Security Council in accordance with the Ezulwini Consensus.
Mr. President,
As we conclude, among the political issues that have continued to fester for too long is the continued denial of the right of the People of Taiwan to participate in the UN system.
Taiwan has shown significant commitment to the ideals of the United Nations and has aligned her priorities with those of the organization. Taiwan has, further, committed significant resources to the attainment of the Sustainable Development Goals, not only within her own boundaries, but going so far as to assist other Countries to do the same.
Earlier we reflected upon those who have assisted the Kingdom of Eswatini in our fight against the COVID-19 pandemic, Taiwan deserves a special mention in that regard. In these uncertain times, where resources are dwindling, Taiwan has not only expressed commitment towards collaborative global citizenship, but has shown manifest support to development initiatives undertaken by some of our countries and, in particular, the Kingdom of Eswatini.
In this globally interdependent world, it is crucial that we work together where we can and constructively counsel each other where appropriate. The United Nations is home to these interactions and in this role, retains the unmitigated support of the Kingdom of Eswatini.
I THANK YOU AND MAY THE ALMIGHTY GOD BLESS YOU.